MILORD & ASSOCIATES, PC

10517 West Pico Boulevard
Los Angeles, CA 90064

(310) 226-7878

10
11
12
13
14
15
16
17
18
19
20
2d
22
23
24
25
26
27
28

Milord A. Keshishian, SBN 197835
milord@milordlaw.com

MILO & ASSOCIATES, P.C.
105 uy 7 nest Pico Boulevard’

Los A in = California 90064

Tel: 3 310) 236-7878

Fax: (310) 226-7879

Attorneys for Plaintiff
PACIFIC LOGISTICS CORP

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

PACIFIC LOGISTICS CORP, a California
corporation,

Plaintiff,
VS.

PACIFIC LOGISTICS PRIORITY MAIL, a
business entity form unknown; JOHN DOE,
said name being fictitious and unknown;
DOES 2 through 10; and ROE
CORPORATIONS 2 through 10,

Defendants.

 

 

 

~ LODGED
__ COPY
AUG 2 3 2019

CLERK U S$ DISTRICT COURT
DISTRICT OF OF AAO

Se ene eam ataneeenesrrenmeall

x FILED
____ RECEIVED

DOD see LAR AO OTs

 

 

SEALED
CV-19-05023-PHX-SMB

DECLARATION OF MILORD A.
KESHISHIAN IN SUPPORT OF
PACIFIC LOGISTICS CORP’S EX
PARTE MOTION TO SEAL, EX PARTE
MOTION FOR A TEMPORARY
RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND
EX PARTE MOTION FOR EARLY
DISCOVERY

CASE NO.::

 

 

 

DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S
EX PARTE MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
(310) 226-7878

10517 West Pico Boulevard
Los Angeles, CA 90064

MILORD & ASSOCIATES, PC

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DECLARATION OF MILORD A. KESHISHIAN

I, Milord A. Keshishian, hereby swear and affirm pursuant to 28 U.S.C. §1746
upon direct personal knowledge that the following is true and correct:

1. I am the principal of Milord & Associates, PC, and I am admitted to practice
law in the State of California. I am also a member of the Patent Bar as a registered patent
attorney. I am, and have been at all times since my admission, a member in good
standing of each bar.

2. I am admitted to all California State Courts, the Northern, Southern, Central
and Eastern Districts of California, the Ninth Circuit Court of Appeals, and the Court of
Appeals for the Federal Circuit.

3. I am filing an Application of Attorney for Admission to Practice Pro Hac
Vice Pursuant to LRCiv 83.1(b)(2) to practice in this Court concurrently with the
Complaint, Ex Parte Motion to Temporarily Seal this Case File Until Defendants are
Identified and Served, Ex Parte Motion for Temporary Restraining Order, and
Preliminary Injunction, and Ex Parte Motion for Early Discovery.

4. I am counsel for the Plaintiff, Pacific Logistics Corp (“PLC”).

5. I have personal knowledge of the facts stated herein unless otherwise
indicated.

6. Attached as EXHIBIT D to the Appendix of Exhibits is a true and correct
screenshot evidencing the website located at www.pacificlogisticsprioritymail.com (last
accessed August 19, 2019) belonging to the Pacific Logistics Priority Mail, John Doe,
Doe Defendants, and Roe Corporation Defendants (collectively, “Defendants”). This
screenshot shows Defendants purported locations at (1) Vermillionville 1600 Surrey St.,
Lafayette, Louisiana 70058 and (2) 3740 Seaport Blvd, Ste 10, West Sacramento, CA
95691.

7. Attached as EXHIBIT E to the Appendix of Exhibits are a true and correct
screenshots of the “About Us” webpage identifying fake organization members “Jonathan

-|-
DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE

MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard
Los Angeles, CA 90064

(310) 226-7878

WwW NON F

10
11
Le
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Briggs” as the Founder and CEO and “Lisa Briggs” as the Finance Manager on
Defendants’ website www.pacificlogisticsprioritymail.com (last accessed August 19,
2019).

8. Attached as EXHIBIT F to the Appendix of Exhibits are true and correct
screenshots of the “Our Team” webpage identifying “Sultan Malik Oglu,” “Goerge
Brolin,” “Ethan Portman,” “Richard Kitch,” and “Sinthia Forester” on Defendants’
website www.pacificlogisticsprioritymail.com (last accessed August 19, 2019).

9. Attached as EXHIBIT G to the Appendix of Exhibits is a true and correct
screenshot of the fake customer testimonial of “Jonathan Adams” on Defendants’ website
www.pacificlogisticsprioritymail.com (last accessed August 19, 2019).

10. Attached as EXHIBIT H to the Appendix of Exhibits is a true and correct
screenshot of the fake customer testimonial of “Steve McDonald” on Defendants’
website www.pacificlogisticsprioritymail.com (last accessed August 19, 2019).

11. Attached as EXHIBIT I to the Appendix of Exhibits is a true and correct
screenshot of the fake customer testimonial of “Amanda Tammy” on Defendants’
website www.pacificlogisticsprioritymail.com (last accessed August 19, 2019).

12. Onor about August 19, 2019, we conducted a LexisNexis Public Record
search for Pacific Logistics Priority Mail, which returned zero results.

13. Onor about August 19, 2019, we conducted a Google search and
LexisNexis Public Record search for Jonathan Briggs and found no search results
matching any persons named Jonathan Briggs in connection with Pacific Logistics
Priority Mail.

14. Onor about August 19, 2019, we conducted a Google search and
LexisNexis Public Record search for Lisa Briggs and found no search results matching
any persons named Lisa Briggs in connection with Pacific Logistics Priority Mail.

15. Onor about August 16, 2019, we conducted a Google search and
LexisNexis Public Record search for Sultan Malik Oglu and found no search results for

any persons named Sultan Malik Oglu.

3.

 

 

 

DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE
MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard
Los Angeles, CA 90064

(310) 226-7878

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

16. Onor about August 16, 2019, we conducted a Google search and
LexisNexis Public Record search for George Brolin and found no search results for any
persons named George Brolin.

17. On or about August 16, 2019, we conducted a Google search and
LexisNexis Public Record search for Ethan Portman and found no search results for any
persons named Ethan Portman in connection with Pacific Logistics Priority Mail.

18. Onor about August 16, 2019, we conducted a Google search and
LexisNexis Public Record search for Richard Kitch and found no search results for any
persons named Richard Kitch.

19. Onor about August 16, 2019, we conducted a Google search and
LexisNexis Public Record search for Sinthia Forester and found no search results for any
persons named Sinthia Forester.

20. Onor about August 15, 2019, we conducted a Google search and
LexisNexis Public Record search for Jonathan Adams and found identical copies of Mr.
Adams’ purported testimonial on other websites, including www.eagleast.com,
www.hermanoimpex.com, www.speedforwarding.com, www.xpresscargoes.com, and
www-.setransa.com.

21. Onor about August 15, 2019, we conducted a Google search and
LexisNexis Public Record search for Steve McDonald and found identical copies of Mr.
McDonald’s purported testimonial on other websites, including
www.bridegewayfreighting.com, www.falcontransport.ca, and
shipmentsmart.com/shortcodes..

22. Onor about August 15, 2019, we conducted a Google search and
LexisNexis Public Record search for Amanda Tammy and found identical copies of Ms.
Tammy’s purported testimonial on other websites, including www.sagoms.com.

23. Onor about August 19, 2019, we conducted a Google search and
LexisNexis Public Record searches for (1) Vermillionville 1600 Surrey St., Lafayette,
Louisiana 70058 and (2) 3740 Seaport Blvd, Ste 10, West Sacramento, CA 95691 and the

-3-
DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE

MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard
Los Angeles, CA 90064

(310) 226-7878

10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

locations identify other businesses.

24. Onor about August 18, 2019, we performed a search for
head@pacificlogisticsprioritymail.com email address on www.verifyemailaddress.org.
The search results stated that the connection to the pacifclogisticsprioritymail.com did not
work. Attached as EXHIBIT J to the Appendix of Exhibits is a true and correct
screenshot of the www.verifyemailaddress.org results page for
head@pacificlogisticsprioritymail.com.

25. Onor about August 18, 2019, we performed a search for
george.brolin@bestlogistic.com email address on www.verifyemailaddress.org. The
search results stated that the email address is likely not valid. Attached as EXHIBIT K
to the Appendix of Exhibits is a true and correct screenshot of the
www.verifyemailaddress.org results page for george. brolin@bestlogistic.com.

26. Onor about August 7, 2019, PLC’s Chief Operating Officer, Eric
Hockersmith, forwarded an email to me from an actually confused consumer, Ms.
Catherine Gallagher.

27. Onor about August 8, 2019, I contacted Ms. Gallagher to alleviate her
actual confusion and inform her that PLC and Pacific Logistics Priority Mail were not
related entities. On or about August 9, 2019, Ms. Gallagher responded to me by
providing screenshots of her Western Union money transfer to Defendants for
“refundable insurance.” On or about August 10, 2019, I replied to her email asking for
additional information. Attached as EXHIBIT L to the Appendix of Exhibits is a true
and correct copy of my email correspondence with Ms. Gallagher.

28. Onor about August 10, 2019, Ms. Gallagher forwarded her previous
communications with Defendants’ pacificlogisticsprioritymail@gmail.com email address
between August 5, 2019 and August 7, 2019. I reviewed Ms. Gallagher’s email
communications with Pacific Logistics Priority Mail, which demonstrate a typical scam
to pressure Ms. Gallagher to pay additional fees via untraceable methods with a false
promise of receiving her package. Pacific Logistics Priority Mail advised Ms. Gallagher

-4.
DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE

MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard

Los Angeles, CA 90064

(310) 226-7878

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

she needed to pay $310 for additional “insurance” before the product could be shipped,
which it would “refund” after the delivery. Ms. Gallagher complied and paid Pacific
Logistics Priority Mail $310 via an untraceable Western Union transfer, Pacific Logistics
Priority Mail then stated the package had insufficient “stamps” and required further
payment of either an additional $322 for a three-year term or $505 for a five-year term
for the release of her package. Ms. Gallagher expressed her frustration with Pacific
Logistics Priority Mail, calling them “scammers,” to which they responded that she was
following bad advice and needed to remit payment. Additionally, in the correspondence,
Pacific Logistics Priority Mail referred to itself as “Pacific Logistics.” Attached as
EXHIBIT M to the Appendix of Exhibits is a true and correct copy of the email
correspondence string in reverse chronological order between Ms. Gallagher and Pacific
Logistics Priority Mail. |

29. An August 18, 2019 Whols search result for the www.pacific-logistics.com
domain name showing the domain was registered in or about August 1999 is attached as
EXHIBIT N to the Appendix of Exhibits.

30. An August 18, 2019 Whols search result for the
www.pacificlogisticsprioritymail.com domain name the domain name was registered in
or about January 2018 is attached as EXHIBIT O to the Appendix of Exhibits. The
search results also shows NameSilo, LLC as the domain name registrar,
PrivacyGuardian.org as the private domain name registration provider, and CloudFlare as
the website host.

31. On or about August 18, 2019, our search on the Wayback Machine Internet
Archive website for the www.pacificlogisticsprioritymail.com domain name indicates the
website created in or about January 2018. Attached as EXHIBIT P to the Appendix of
Exhibits is a true and correct screenshot of the results.

32. Onor about August 19, 2019, our search on the Wayback Machine Internet
Archive website for the www.pacific-logistics.com domain name indicates a first archive

for the website in or about November 2000. Attached as EXHIBIT Q to the Appendix

 

-5-
DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE
MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard
Los Angeles, CA 90064

(310) 226-7878

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of Exhibits is a true and correct screenshot of the report.

33. On August 19, 2019 at approximately 4:30 p.m. PST, I called the (916) 238-
8344 listed on the www.pacificlogisticsprioritymail.com website. The call connected and
the automated voice messaged asked for my name and stated that “Google Voice will try
to connect you.” After the phone rang three times, I was disconnected.

34. On August 19, 2019 at approximately 4:45 p.m. PST, I called the (916) 238-
8344 listed on the www.pacificlogisticsprioritymail.com website for a second time. The
connected and the automated voice stated “the Google Voice subscriber is not available”
and requested I leave a name and telephone number for a call back.

35. Onor about August 12, 2019, we contacted and interviewed private
investigators — Tristar Investigation, Empire Pacific Investigative Services, and
Specialized Resource Group — and inquired about strategy to identify and locate the
Defendants. Each investigator was pessimistic about the expense involved and the results
because the information on the website appeared fraudulent and the use of a privacy
company to hide the true owner of the domain.

36. On or about August 19, 2019, we reviewed the Abuse Reporting Procedures
for NameSilo, LLC, the domain registrar for www.pacificlogisticsprioritymail.com,
which states upon a report of abuse, NameSilo will contact the registrant and/or account
holder. Attached as EXHIBIT R to the Appendix of Exhibits is a true and correct
screenshot of the NameSilo Abuse Reporting Procedures.

37. Onor about August 16, 2019, we reviewed the Terms of Service for
NameSilo, LLC, the domain registrar for www.pacificlogisticsprioritymail.com, which
conditions use of its services that users must agree to jurisdiction in Phoenix, Arizona.
Attached as EXHIBIT S to the Appendix of Exhibits is a true and correct screenshot of
the NameSilo Terms of Service.

38. Onor about August 19, 2019, we reviewed the PrivacyGuardian.org
website, the private domain name registration provider for
www.pacificlogisticsprioritymail.com, which states upon a report of abuse,

-6-
DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE

MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard
Los Angeles, CA 90064

(310) 226-7878

10
11
12
13
14
15
16
iL}
18
19
20
21
22
23
24
25
26
21
28

PrivacyGuardian.org will contact the registrant and/or account holder. Attached as
EXHIBIT T to the Appendix of Exhibits is a true and correct screenshot of the
PrivacyGuardian.org website.

39. Onor about August 19, 2019, we reviewed the Terms of Service for
CloudFlare, the website host for www.pacificlogisticsprioritymail.com, which states upon
a report of abuse, CloudFlare will contact the registrant and/or account holder. Attached
as EXHIBIT U to the Appendix of Exhibits is a true and correct screenshot of the
CloudFlare Terms of Service.

40. Onor about August 21, 2019, we reviewed the Terms of Service for
Google, the host of email address pacificlogisticsprioritymail@gmail.com, stating that
users consent to personal jurisdiction in the federal or state courts of Santa Clara County,
California. Terms of service can be found at https://policies.google.com/terms?hl-en.

41. Attached as EXHIBIT V to the Appendix of Exhibits is a true and correct
copy of PLC’s proposed Subpoena to Produce Documents, Information, or Objects or to
Permit Inspection of Premises in a Civil Action to NameSilo, LLC.

42. Attached as EXHIBIT W to the Appendix of Exhibits is a true and correct
copy of PLC’s proposed Subpoena to Produce Documents, Information, or Objects or to
Permit Inspection of Premises in a Civil Action to PrivacyGuardian.org.

43. Attached as EXHIBIT X to the Appendix of Exhibits is a true and correct
copy of PLC’s proposed Subpoena to Produce Documents, Information, or Objects or to
Permit Inspection of Premises in a Civil Action to CloudFlare, Inc.

44. Attached as EXHIBIT Y to the Appendix of Exhibits is a true and correct
copy of PLC’s proposed Subpoena to Produce Documents, Information, or Objects or to
Permit Inspection of Premises in a Civil Action to Google LLC.

45. Asaresult of my 20 years of experience practicing intellectual property law,
I am informed that upon notice of a report of abuse or a Complaint, persons and
companies operating websites perpetuating fraudulent schemes transfer subject domain

names to registrars outside of the United States to evade service of process and continue

-7-

 

 

 

DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE
MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard

Los Angeles, CA 90064

(310) 226-7878

W N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

defrauding the public beyond the reach of a proper plaintiff.
I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct and that this was executed on the 21st day of

Nudie

Milord A/ Keshishian

August, 2019 at Los Angeles, California.

«Be
DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE
MOTION TO SEAL, EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION; AND EX PARTE MOTION FOR EARLY DISCOVERY

 
